Citation Nr: 0915566	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-34 371	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, except for adverse neurological symptomatology 
caused by a low back disorder.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1978 and from December 2003 to December 2005.  The 
Veteran also had an intermediate period of unverified service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The claims file was thereafter 
transferred to the RO in Muskogee, Oklahoma.  In February 
2009, the Veteran and his wife testified at a video hearing 
before the undersigned.

The Board notes that, while the Veteran had also perfect an 
appeal as to the RO's denial of his claim of service 
connection for post-traumatic stress disorder (PTSD), this 
issue is no longer in appellate status because the RO granted 
service connection for PTSD in a March 2007 rating decision.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the Veteran's notice of disagreement on such issue.).

The issues of service connection for tinnitus and bilateral 
hearing loss as well as an increased rating for lumbosacral 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has been diagnosed with a 
right leg disability, except for adverse neurological 
symptomatology caused by a low back disorder, at any time 
during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has been diagnosed with a 
right arm disability at any time during the pendency of the 
appeal. 

3.  The preponderance of the competent and credible evidence 
is against showing that the Veteran's degenerative joint 
disease of the left knee is manifested by flexion limited to 
45 degrees or less and/or extension limited to 10 degrees or 
more, even taking into account his complaints of pain. 

4.  The preponderance of the competent and credible evidence 
is against showing that the Veteran's internal derangement of 
the left knee is manifested by moderate instability.


CONCLUSIONS OF LAW

1.  A right leg disability, except for adverse neurological 
symptomatology caused by a low back disorder, was not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2008).

2.  A right arm disability was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
left knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2008).

4.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for internal derangement of the left 
knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claims for service connection, the Board finds that 
written notice provided in April 2005, June 2005, August 
2005, September 2005, and November 2005, prior to the 
December 2005 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) except for notice of the type of evidence 
necessary to establish the effective dates and the disability 
ratings for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided notice of the type of 
evidence necessary to establish the effective dates and the 
disability ratings for the disabilities on appeal, the Board 
finds that this error is harmless error because the claims 
are being denied and therefore the disability rating and 
effective date issues are moot.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

As to the increased rating claims, the Board notes that the 
Veteran was not provided adequate VCAA notice in compliance 
with the requirements of Vazquez-Flores.  Nonetheless, the 
Board finds that this problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims for increased ratings after 
reading the April 2005, June 2005, August 2005, and September 
2005 letters; December 2005 rating decision; September 2006 
statement of the case, and June 2007 supplemental statement 
of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  

Moreover, the Board finds that the lack of VCAA notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran, though his statements to his VA examiners and his 
personal hearing testimony, demonstrated actual knowledge of 
the information and evidence necessary to substantiate his 
increased rating claims.  Id; Also see Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error 
was not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO).

As to all the issues on appeal, VA has also secured all 
available pertinent evidence and conducted all appropriate 
development.  Specifically, the record shows that VA obtained 
and associated with the claims file all identified and 
available service and post-service treatment records.  In 
addition, the Veteran was afforded VA examinations.  
Furthermore, the claimant was afforded an opportunity to 
testify at a hearing before the undersigned.  

While a review of the record on appeal shows that the RO was 
unable to locate the Veteran's service treatment records from 
his second period of active duty, the RO notified the 
claimant of this problem in November 2005 and later that same 
month the claimant provide VA with these records.  Therefore, 
adjudication of his claim may go forward without another 
attempt to obtain these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Moreover, when adjudicating the 
current appeal, the Board is aware of its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt as well as our 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the appellant.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. Brown, 
9 Vet. App. 46 (1996). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran contends that his right leg and right arm 
disabilities were caused by his military service.  
Specifically, it was alleged that these disabilities were 
caused by his fall from a 5-ton truck while serving in Iraq.  
It is also requested that the Veteran be afforded the benefit 
of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Right Leg Disability

As to entitlement to service connection for a right leg 
disability, the Board notes that the RO and the Veteran have 
limited this issue to disabilities other than those which may 
be neurological problems caused by his low back disorder.  
Therefore, the Board will likewise limit its adjudication.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  To do 
otherwise, would violate the rule against pyramiding.  
38 C.F.R. § 4.14.

Next, the Board notes that the a review of the record on 
appeal reveals a sworn statement from the Veteran, dated in 
January 2004, which confirms his claim of having fallen from 
a 5-ton truck while serving in Iraq.  

Moreover, service treatment records dated from March 2004 to 
November 2004 thereafter document his complaints and 
treatment for right buttock, thigh, and/or upper leg pain.  
The diagnosis was lumbar radiculopathy.  

Post-service, the record shows the Veteran's complaints 
and/or treatment for right thigh pain and/or loss of 
sensation as well as right ankle weakness starting in 2006.  
See private treatment records from Randall Hendricks, M.D., 
dated in February 2006 and March 2006; VA examination dated 
in February 2007.  (While earlier private treatment records 
from Dr. Hendricks, dated from August 1999 to April 2000, 
document the Veteran's complaints and treatment following a 
January 1999 accident at work which resulted in an injury to 
L4 to S1, these records show the claimant complaining of left 
leg pain not right leg).  

However, this adverse neurological symptomatology has been 
attributed to the Veteran's low back disorder.  Id.  In fact, 
the April 2005 VA spine examiner opined that his right knee 
were normal after noting that the Veteran had normal range of 
motion in the lower extremities and X-rays showed no 
abnormalities in the right knee, right hip, and right femur.  
This opinion is not contradicted by any other medical opinion 
of record.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  Moreover, the 
Court has said that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As to the Veteran and his 
wife's assertions that the claimant has a right leg 
disability, the Board does not find these assertions to be 
competent evidence of a current disability because as lay 
persons they do not have the required medical expertise to 
diagnosis a disability and the disabilities in question do 
not appear to be the type of injury or disease which is 
capable of lay observation.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 
16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Accordingly, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with right leg disability at any time during 
the pendency of the appeal, other than those which may be 
neurological problems caused by his low back disorder, the 
Board must conclude that the weight of the evidence is 
against the claim and service connection must be denied.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; also see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (In order to 
establish service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease); McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement 
of a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim). 



Right Arm Disability

As to entitlement to service connection for a right arm 
disability, the Board once again notes that service personnel 
records document a fall from a 5-ton truck while serving in 
Iraq.  Moreover, service treatment records document his 
complaints and treatment for right elbow pain in December 
2004 and January 2005 diagnosed as right lateral 
epicondylitis.  

However, the post-service record is negative for a diagnosis 
of a disability of the right arm.  In fact, the April 2005 VA 
spine examiner opined that his right elbow and arm were 
normal after noting that the Veteran had intact neurological, 
motor, reflexes, and sensation as well as the fact that the 
claimant had normal range of motion in the upper extremities 
and X-rays showed no abnormalities in the right elbow.  This 
opinion is not contradicted by any other medical opinion of 
record.  Colvin, supra.  Moreover, as noted above, pain alone 
without a diagnosed related medical condition does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra.  As to the Veteran and 
his wife's assertions that the claimant has a right arm 
disability, the Board once again does not find these 
assertions to be competent evidence of a current disability 
because as lay persons they do not have the required medical 
expertise to diagnosis a disability and the disabilities in 
question do not appear to be the type of injury or disease 
which is capable of lay observation.  See Buchanan, supra; 
Charles, supra; Espiritu, supra.  

Accordingly, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with a right arm disability at any time during 
the pendency of the appeal, the Board must conclude that the 
weight of the evidence is against the claim and service 
connection must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; also see Hickson, supra; McClain, supra. 



The Increase Rating Claims

The Veteran contends that his left knee disabilities are more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Most recently, a December 2005 rating decision confirmed and 
continued the Veteran's degenerative joint disease of the 
left knee as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (traumatic arthritis) - 5260 (limitation 
of flexion) and internal derangement of the left knee as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

As to an increased rating for left knee degenerative joint 
disease under Diagnostic Codes 5260 and 5261, a review of the 
record on appeal including the VA and private treatment 
records as well as the results from the Veteran's April 2005 
VA examination, shows that left knee range of motion at its 
worst was 0 to 130 degrees taking into account pain, 
weakness, fatigue, and repetitive use.  Evans, supra; DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  (Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2008))  This opinion is not contradicted by any other 
medical opinion of record.  Colvin, supra.

Therefore, because left knee flexion is not limited to 30 
degrees or less and extension is not limited to 15 degrees or 
more, an increased rating is not warranted for loss of knee 
motion even taking into account the Veteran's complaints of 
pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because left knee extension is not limited to 10 
degrees or more even taking into account the Veteran's 
complaints of pain, a separate compensable rating is also not 
warranted under Diagnostic Code 5261.  Id; VAOPGCPREC 9-2004.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

As to an increased rating for internal derangement of the 
left knee under Diagnostic Codes 5257, the April 2005 VA 
examiner opined that there was no instability and McMurray's 
and Lachman's test were normal.  This opinion is not 
contradicted by any of the other medical evidence of record.  
Colvin, supra.  

Therefore, because there is no evidence in the record that 
suggests "moderate" subluxation or instability in the left 
knee, an increased rating for left knee instability is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

As to the Veteran and his wife's assertions that the 
disabilities are more severe than rated, the Board does not 
find these assertions to be competent evidence because as lay 
persons they do not have the required medical expertise to 
provide an opinion as to the current severity of a 
disability.  See Buchanan, supra; Espiritu, supra.  

Based on the Veteran's written statements to the RO, his 
statements to his VA examiners, and the personal hearing 
testimony, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  Although the Veteran reported that his 
service connected disabilities prevent him from walking more 
than ten minutes without a rest and would severely hinder his 
ability to work if he was not already retired, the evidence 
does not reflect that his service connected left knee 
degenerative joint disease or left knee internal derangement, 
acting alone, caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or required frequent periods of hospitalization 
such that the application of the regular schedular standards 
is rendered impracticable.  Hence, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This is true throughout 
the period of time during which his claim has been pending.  
Hart, supra.

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claims, the doctrine is not for application.  
See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right leg disability, except for 
adverse neurological symptomatology caused by a low back 
disorder, is denied.

Service connection for a right arm disability is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A rating in excess of 10 percent for internal derangement of 
the left knee is denied.


REMAND

As to entitlement to service connection for tinnitus and 
hearing loss, the Board finds that a remand is required 
because the Veteran filed with the Board medical records from 
Childer's Medical Group, dated in October 2007, which are 
pertinent to these claims without waiving agency of original 
jurisdiction review.  See 38 C.F.R. §§ 19.37(a), 20.1304 
(2008).

As to the claim for an increased rating for lumbosacral 
strain, the Board finds that a remand is required because the 
Veteran testified that his disability had become considerably 
worse since he was last examined by VA in February 2007.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this regard, given that the record shows that the Veteran 
sustained a lumbar spine injury at work in January 1999, with 
subsequent back surgeries in October 1999 and February 2000 
(see private treatment records from Dr. Hendricks dated from 
August 1999 to April 2000), on remand the examiner should 
attempt to distinguish between the adverse symptomatology 
caused by the service connected lumbosacral strain and the 
work related low back disorders.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam) ("when it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996).").

Given the fact that the record on appeal shows that the 
Veteran is also suffering from lumbar radiculopathy in the 
right leg due to a lumbar spine disorder (see service 
treatment records dated from March 2004 November 2004; 
private treatment records from Dr. Hendricks dated in 
February 2006 and March 2006; and VA examination dated in 
February 2007), when readjudicating the claim the RO/AMC 
should both take into account 38 C.F.R. § 4.71a, Note 1 
(2008) and the Court's holding in Mittleider, supra.  

The Board also finds that the claim for an increased rating 
for lumbosacral strain must be remanded because, while the 
Veteran testified in February 2007 about 2006 lumbar spine 
magnetic resonance imaging evaluation (MRI) and X-rays taken 
by Dr. Hendricks February and March 2006 treatment records 
from Dr. Hendricks make reference to the 2006 MRI, neither a 
copy of the 2006 lumbar spine MRI or x-ray report appears in 
the claims file.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining an authorization from 
the Veteran, the RO/AMC should obtain and 
associate with the record all of the 
claimant's outstanding records from Dr. 
Hendricks including copies of all lumbar 
spine MRI and x-ray reports for 2006.

2.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded orthopedic 
and neurological examinations of the 
lumbar spine.  The claims folder is to be 
provided to the physicians for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiners, including 
X-rays, electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are to 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of all lumbar 
spine disabilities in accordance with the 
latest AMIE worksheet for rating the 
lumbar spine.  In addition, the examiner 
should also conduct the following tests:

The orthopedic examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  

If the Veteran describes flare-ups 
of pain, the orthopedic examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  

The neurological examiner should 
provide an opinion as to whether the 
Veteran had any prostrating attacks 
in the last 12 months, whether the 
lumbar spine disability causes 
radiculopathy in either lower 
extremity and, if so, if this 
radiculopathy is best characterized 
as incomplete and mild paralysis, 
incomplete and moderate paralysis, 
incomplete and moderately severe 
paralysis incomplete and severe 
paralysis, or complete paralysis.

Note 1: The neurological examiner in 
answering the above questions should 
comment on the lumbar spine radiculopathy 
noted in the service treatment records 
dated from March 2004 to November 2003 as 
well as the loss of sensation in the 
right thigh observed by Dr. Hendricks in 
February 2006 and the February 2007 VA 
examiner as well as the right ankle 
weakness noted by Dr. Hendricks in 
February 2006.

Note 2:  In providing answers to the 
above questions, the examiners should 
acknowledge the fact that the Veteran 
sustained a lumbar spine injury at work 
in January 1999 with subsequent back 
surgeries in October 1999 and February 
2000 and should attempt to distinguish 
between the adverse symptomatology caused 
by the service connected lumbosacral 
strain and the work related low back 
disorders.

3.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  As to the 
claim for an increased rating for 
lumbosacral strain, the updated VCAA 
notice should include, among other 
things, notice of the relevant rating 
criteria for rating disease of the spine 
and residual neurological symptomatology 
as well as request that the Veteran 
provide VA with evidence showing how his 
disability interferes with work and 
activities of daily life.  See Vazquez-
Flores v. Peake, supra.

4.  Thereafter, the RO/AMC must 
readjudicate the Veteran's claims.  As to 
the increased rating claim, such 
readjudication should take into account 
whether the Veteran is entitled to a 
separate rating for associated 
neurological abnormalities under 
38 C.F.R. § 4.71a, Note 1 taking into 
account the Court's holding in 
Mittleider, supra, as well as whether 
"staged" ratings are appropriate.  
Hart, supra.  The RO/AMC is advised that 
it is to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the last SSOC 
including the private treatment records 
obtained by the Board from Childer's 
Medical Group and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including the 
Diagnostic Codes for rating 
radiculopathy.  A reasonable period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


